Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive. 
The limitation from claim 9 “stop playing the first program and play a preview of the second program in the first portion of the display” is clearly met by Rasool. Rasool teaches that the user can select a secondary program to be placed in place of the primary program; therefore the primary program will stop playing in the first portion and instead the secondary program will play in the first portion (paragraph 35-36), meeting the claim language. Finally, the primary and secondary program can swap places on the first portion of the display stopping playing and giving a preview of either program (paragraph 35-36), further meeting the claim language.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10, 12 and 14-21 are is rejected under 35 U.S.C. 103 as being unpatentable over Rasool et al., US 2017/0034569 in view of Roberts et al., US 2010/0162322.
Regarding claim 1, Rasool discloses a system for dynamically displaying a program guide, comprising: 
a memory configured to store non-transitory computer readable instructions (figures 2-3 and 6); and 
a processor communicatively coupled to the memory (figures 2-3 and 6), wherein the processor, when executing the non-transitory computer readable instructions, is configured to: 
play a first program in a first portion of a display (paragraph 21-22); 
receive a first input, wherein the first input activates the program guide (paragraph 23-24); 
overlay the program guide on the first program in a second portion of the display, wherein the first program continues to play in the first portion of the display (paragraph 25-26);  
receive a second input, wherein the second input resizes the program guide in a third portion of the display (paragraph 31, 67 and 71); and 
receive a third input, wherein the third input is a selection of a second program within the program guide (paragraph 36); and
stop playing the first program and play a preview of the second program in the first portion the display (paragraph 35-36).
Rasool is silent about based on the selection of the second program, play an advertisement in the first portion of the display, wherein the advertisement is associated with the second program.
	In an analogous art, Roberts discloses based on the selection of a program, play an advertisement in the first portion of the display, wherein the advertisement is associated with the second program (figures 1 and 7-12; paragraph 15, 53 and 56).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Rasool’s system with the teachings of Roberts. The motivation would have been to target advertisement for the benefit of properly promoting goods and services.

Regarding claim 2, Rasool and Roberts disclose the system of claim 1, wherein the processor is further configured to receive a fourth input, wherein the fourth input causes a first level to be displayed within the program guide and wherein the first program continues to play in the first portion of the display (Rasool paragraph 27; Roberts figures 1 and 7-12; paragraph 15, 53 and 56).

Regarding claim 3, Rasool and Roberts disclose the system of claim 1, wherein the program is at least one of: a channel, an advertisement, a broadcast media item, a movie, a television show, a video clip, and an Internet streaming media item (Rasool paragraph 17-19; Roberts figures 1 and 7-12; paragraph 15, 53 and 56).   

Regarding claim 4, Rasool and Roberts disclose the system of claim 1, wherein the first input is received from at least one: a client device, a mobile phone, a computer, a remote, a television, a remote web server, a set-top box, a track pad, a motion-tracking device, an eye-gaze device, and a voice command receiving device (Rasool paragraph 22; Roberts figures 1 and 7-12; paragraph 15, 53 and 56).

Regarding claim 5, Rasool and Roberts disclose the system of claim 1, wherein the first input is received in at least one of the following formats: a mechanical input, a verbal input, a text-based input, a physical gesture, and an eye-gaze (Rasool paragraph 22; Roberts figures 1 and 7-12; paragraph 15, 53 and 56).  

Regarding claim 6, Rasool and Roberts disclose the system of claim 1, wherein the processor is further configured to receive a fourth input, wherein the fourth input dismisses the program guide from the third portion of the display (Rasool paragraph 31 and 67; Roberts figures 1 and 7-12; paragraph 15, 53 and 56).  

Regarding claim 7, Rasool and Roberts disclose the system of claim 1, wherein the processor is further configured to receive a fourth input, wherein the fourth input configures a translucence level of the program guide (Rasool paragraph 67 and 71; Roberts figures 1 and 7-12; paragraph 15, 53 and 56).  

Regarding claim 10, Rasool and Roberts disclose the system of claim 1, wherein the first program is determined based at least on one of: a user viewing history, a user preference, a program guide search history, a user profile, a geolocation, a time of day, and a day of the week (Rasool paragraph 25; Roberts figures 1 and 7-12; paragraph 15, 53 and 56).  

Regarding claim 12, Rasool and Roberts disclose the system of claim 1, wherein the processor is further configured to receive a third input, wherein the third input pauses the first program while the program guide is displayed in the third portion of the display (Rasool paragraph 35; Roberts figures 1 and 7-12; paragraph 15, 53 and 56).  

Regarding claim 14, Rasool and Roberts disclose the system of claim 1, wherein the processor is further configured to receive a fourth input, wherein the fourth input changes the size of the program guide in relation to the display (Rasool paragraph 67-71; Roberts figures 1 and 7-12; paragraph 15, 53 and 56).  

Regarding claim 15, Rasool discloses a method for dynamically displaying a program guide comprising: 
playing a first program (paragraph 21-22);  
receiving a first input, wherein the first input activates the program guide (paragraph 23-24); 
overlaying the program guide on the first program, wherein the first program continues to play (paragraph 25-26); 
receiving a second input, wherein the second input resizes the program guide in relation to the display while the first program continues to play (paragraph 31, 67 and 71).  
receiving a third input, wherein the third input is a selection of a second program (paragraph 36); and
stopping playing the first program and play a preview of the second program in the first portion the display (paragraph 35-36).
Rasool is silent about based on the selection of the second program, playing an advertisement, wherein the advertisement is associated with the second program.
	In an analogous art, Roberts discloses based on the selection of the second program, playing an advertisement, wherein the advertisement is associated with the second program (figures 1 and 7-12; paragraph 15, 53 and 56).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Rasool’s method with the teachings of Roberts. The motivation would have been to target advertisement for the benefit of properly promoting goods and services.

Regarding claim 16, Rasool and Roberts disclose the method of claim 15, further comprising receiving a fourth input, wherein the fourth input changes at least one characteristic of the program guide (Rasool paragraph 28-40; Roberts figures 1 and 7-12; paragraph 15, 53 and 56).  

Regarding claim 17, Rasool and Roberts disclose the method of claim 16, wherein the at least one characteristic is at least one of: a level of translucence, a size, a shape, a color, font size, and a position (Rasool paragraph 28-40; Roberts figures 1 and 7-12; paragraph 15, 53 and 56).  

Regarding claim 18, Rasool and Roberts disclose the method of claim 15, further comprising dynamically shifting the program guide based on content of the first program (Rasool paragraph 30; Roberts figures 1 and 7-12; paragraph 15, 53 and 56).  

Regarding claim 19, Rasool discloses a computer-readable media storing non-transitory computer executable instructions that when executed cause a computing system to perform a method for dynamically displaying a program guide comprising: 
playing a first program (paragraph 21-22); 
receiving a first input, wherein the first input activates the program guide (paragraph 23-24); 
overlaying the program guide on the first program, wherein the first program continues to play (paragraph 25-26); 
receiving a second input, wherein the second input is a selection of a second program within the program guide (paragraph 27 and 36); and
stopping playing the first program and play a preview of the second program in the first portion the display (paragraph 35-36).

receiving a third input, wherein the third input resizes the program guide in relation to the display (paragraph 67).
Rasool is silent about playing an advertisement associated with the second program while displaying the program guide.
	In an analogous art, Roberts discloses playing an advertisement associated with the second program while displaying the program guide (figures 1 and 7-12; paragraph 15, 53 and 56).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Rasool’s media with the teachings of Roberts. The motivation would have been to target advertisement for the benefit of properly promoting goods and services.

Regarding claim 20, Rasool and Roberts disclose the method of claim 19, further comprising receiving a fourth input, wherein the fourth input changes at least one characteristic of the program guide, the at least one characteristic comprising at least one of: a level of translucence, a size, a shape, a color, font size, and a position (Rasool paragraph 28-40; Roberts figures 1 and 7-12; paragraph 15, 53 and 56).

Regarding claim 21, Rasool and Roberts disclose the system of claim 1, wherein the advertisement to be played in the first portion of the display is determined based at least on one of: a user viewing history, a user preference, a program guide search history, a user profile, a geolocation, a time of day, and a day of the week (Roberts paragraph 59).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rasool in view of Roberts in view of Lindholm et al., US 202018/0295295.
Regarding claim 11, Rasool and Roberts disclose the system of claim 9.
	Rasool and Roberts are silent about the preview of the second program is played based on a determination of a subscription level associated with a user.
	In an analogous art, Lindholm discloses the preview of the second program is played based on a determination of a subscription level associated with a user (figure 12bb, paragraph 407).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Rasool and Roberts’s system with the teachings of Lindholm. The motivation would have been to entice the viewer to buy a subscription for the benefit of promoting goods and services.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rasool in view of Roberts in view of Poslinski et al., US 2006/0048184.
Regarding claim 13, Rasool and Roberts disclose the system of claim 1.
	Rasool and Roberts are silent about to display a program progress bar associated with the first program.  
	In an analogous art, Poslinski discloses to display a program progress bar associated with the first program (figure 20-22).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Rasool and Roberts’s system with the teachings of Poslinski. The motivation would have been to give the user a graphical representation of the media progress for the benefit of providing quality of service.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





OM

						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421